Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the arms are not visible in claim 5.

Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (20050056511) in view of Berg (1847066), or in the alternative under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Berg, and further in view of Greiner (20060207697) .  Hsieh teaches a rigid body 2 including a lid 21 attached to a body portion, a retractable handle system including a pair of arms and a handle 72. When the suitcase is in a first state, the handle system is retracted within the body portion for carrying the suitcase in fig. 3.  When the suitcase is in a second state, the handle is extended to a position beyond the body portion in fig. 2.
Hsieh meets all claimed limitations except for the integrated shelving system (130) removably attached to an inner portion of the body portion and configured to store a number of items, and the integrated shelving system is in a folded state compressed to a compact size adapted to fit entirely within the body portion.   Berg teaches that it is known in the art to provide and integrated shelving system configured to store a number of items, and the integrated shelving system having a compressed to a compact size adapted to fit entirely within the body portion in a suitcase:
Other objects of this invention are to provide a shoe bag which exclusive of the partitions is formed from a single length of material convenient for packing in a suitcase, hat box or the like for transportation purposes.

It would have been obvious to one of ordinary skill in the art to provide the shelving system of Berg to transport the desired contents and/or to access the contents easily.
With respect to the limitation that the handle adapted to maintain the integrated shelving system in an expanded state that reaches the position beyond the body portion,  note that this is an intended use of the handle and does not impart any structure over the handle structure of Hsieh.
In the alternative, Greiner teaches that it is known in the art to provide a hook that can be used to hang the contents of a foldable organizer on a handle as shown in fig. 4. 
The discrete organizer 108 may have a fastener such as a hook 224 although other fasteners may be used such as ties, for example, at one end that can be attached to the telescoping handle as shown. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide the hook of the Berg attachable to the handle as taught by Greiner to provide a convenience place for hanging the organizer.
Regarding claim 2, note the plurality of shelves in fig. 1.
Regarding claim 3, note the first state in fig. 3 and the second state in fig. 1.
Regarding claim 5. Note the arms are not visible outside of the body portions in fig. 3.
Regarding claim 7, note the cover at 10’ in fig. 2 act as a roof as claimed.
Regarding claims 8 and 9, note the pocket at 19 on the cover.   With respect to the limitation “configured to secure a top portion of the integrated shelving system to the handle when the integrated shelving system is in the expanded 
Regarding claim 10, note the lid of lid of Hsieh is angled in fig. 3 to prevent the suitcase from tipping over when the integrated shelving system is in the expanded 
Regarding claim 11, note that the lid is capable to be at an angle at an angle of approximately 90 degrees when the lid is in the opened state.  
Regarding claim 12, note that the lid comprises a kickstand in the manner as applicant’s device. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Hsieh rejection as set forth above, and further in view of Furlow et al. (4974709).   Hsieh meets all claimed limitations except for the attachment comprise the strap the second end of the strap is adapted to compress contents of the integrated shelving system into the compact size by wrapping around the integrated shelving system; the second end is adapted to maintain the integrated shelving system in the expanded state by securing the integrated shelving system to the extended handle.     Furlow teaches that it is known in the art to provide a strap securable to a handle with the second end of the strap 87 is adapted to compress contents of a container into the compact size by wrapping around the container; the second end also attachable to a handle in fig. 9.  It would have been obvious to one of ordinary skill in the art to provide a strap with second end adapted to compress contents of the shelving system of Berg into the compact size by wrapping around the shelving system and also attachable to a handle as taught by Furlow to provide an alternative securing system.

Claims 1-3, 5, 7, 10-12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2012024120050056511269) in view of Seegmiller (10729215).  Hsieh teaches a rigid body 2 including a lid 21 attached to a body portion, a retractable handle system including a pair of arms and a handle 72. When the suitcase is in a first state, the handle system is retracted within the body portion for carrying the suitcase in fig. 3.  When the suitcase is in a second state, the handle is extended to a position beyond the body portion in fig. 2.
Hsieh meets all claimed limitations except for the integrated shelving system (130) removably attached to an inner portion of the body portion and configured to store a number of items, and the integrated shelving system is in a folded state compressed to a compact size adapted to fit entirely within the body portion.   Seegmiller teaches that it is known in the art to provide and integrated shelving system configured to store a number of items, and the integrated shelving system having a compressed to a compact size adapted to fit entirely within the body portion in a carrier device in fig. 12:
(25)    Now with reference to FIGS. 7 and 9, in one embodiment, the container 50 may include multiple first end straps 78 and second end straps 80 extending from the periphery 76, such as from the ribbing 74, of each of the first and  second ends 58, 60 of the container 50.  Each of the first end straps 78 may include an adjustable buckle 82 or adjustable coupling portion, such as a male side release buckle 84 or a female side release buckle 86.  For example, the first end 58, as depicted in FIG. 9, may include four of the first end straps  78, each of the first end straps 78 having one end 88 coupled adjacent to the  periphery 76 of the first end 58 and the other end of each of the first end  straps 78 being a free end 90.  Such first end straps 78 may be fixed to the  periphery 76 in a spaced apart manner, such as a symmetrical spaced apart  manner.  Further, along the periphery 76 of the first end 58, each first end  strap 78 may include either the male side release buckle 84 or the female side  release buckle 86 such that adjacently positioned first end straps 78 may  include one male and one female side release buckle 84, 86.  As such, the first  end straps 78 with the male side release buckles 84 may be positioned opposite  each other.  Likewise, the first end straps 78 with the female side release  buckles 86 may be positioned opposite each other.  With this arrangement, at  the first end 58 of the container 50, in one embodiment, only adjacently  positioned first end straps 78 along the periphery 76 may be coupled together  via a corresponding male and female side release buckles 84, 86.  Further, upon  coupling the the coupled first end straps that form the upper loop portion 92 may be hung over an object (not shown), such as a tree limb or a tent hanger (within a tent), so that the container 50 may be  suspended by the first end straps 78 at a desired height by adjusting the  length of the first end straps 78 to the desired length.  Further, upon suspending or hanging the container 50 with the upper loop portion 92, the container 50 is disposed in the expanded state, as depicted in FIG. 7.  Upon removing the container 50 from being suspended in the expanded state, the container 50 may be placed on, for example, the ground in which the container  50 will move to the collapsed state, as depicted in FIG. 9.  (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide the shelving system of Seegmiller to transport the desired contents while accessing the contents easily.
With respect to the limitation that the handle adapted to maintain the integrated shelving system in an expanded state that reaches the position beyond the body portion, Note that this is an intended use of the handle and does not impart any structure over the handle structure of Hsieh.  The device of Seegmiller is capable to being attached to the handle of Hsieh via the strap.
Regarding claim 2, note shelves configured to form a number of compartments within which to store the items in fig. 8.
Regarding claim 3, note compressed state in fig. 10.
Regarding claim 7, note the device in Hsieh has a cover that act as a roof (the top wall).
Regarding claim 13, note that each of the strap in fig. 9 has a first end attached to the shelving system and a second end (free end) that can wrap around the device and compress the device as claimed.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733